Exhibit 99.1 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) (Unaudited) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $2,070 in 2011 and $904 in 2010 Inventories Prepaid expenses and other current assets Related party other asset - Deferred income tax assets Total current assets Investment in HzO - Property and equipment,net of accumulated depreciation at $1,801 in 2011 and $852 in 2010 Goodwill - Intangible assets, net of accumulated amortization at $3,989 in 2011 and $28 in 2010 Note receivable - Other assets 63 Total assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable 31 Sales returns liability Total current liabilities Deferred income tax liability Revolving line of credit - Noncurrent portion of note payable - Total liabilities Redeemable noncontrolling interest - - Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 29,782and 23,925 shares issued and outstanding, respectively 30 24 Additional paid-in capital Cumulative translation adjustment ) ) Note receivable collateralized by stock ) - Retained earnings Total stockholders' equity Noncontrolling interest - Total equity Total liabilities and equity $ $ 1 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Total operating expenses Income from operations Other income (expense): Interest expense ) - ) ) Gain on deconsolidation of HzO - - Interest and other income ) ) ) 7 Total other income (expense) Income before provision for income taxes Income tax provision ) Net income Net loss attributable to noncontrolling interest 35 35 Net income attributable to stockholders $ Earnings per share attributable to stockholders: Basic earnings per share $ Diluted earnings per share $ 2 ZAGG INC AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION TO GAAP (in thousands, except per share amounts) (Unaudited) Unaudited Supplemental Data The following information is not a financial measure under generally accepted accounting principals (GAAP).In addition, it should not be construed as an alternative to any other measures of performance determined in accordance with GAAP, or as an indicator of our operating performance, liquidity or cash flows generated by operating, investing and financing activities as there may be significant factors or trends that it fails to address.We present this financial information because we believe that it is helpful to some investors as one measure of our operations.We caution investors that non-GAAP financial information, by its nature, departs from traditional accounting conventions; accordingly, its use can make it difficult to compare our results with our results from other reporting periods and with the results of other companies. Adjusted EBITDA Reconciliation Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Net income attributable to stockholders in accordance with GAAP $ Adjustments: a. Stock based compensation expense b. Depreciation and amortization c. iFrogz acquisition expenses - - - d. iFrogz inventory fair value write up - - e. Provision for income taxes f. Impairment of note receivable - - g. Other( income) expense ) 11 h. Noncontrolling interest ) Adjusted EBITDA $ Diluted Adjusted EBITDA per common share $ Non-GAAP Reconciliation Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Net income attributable to stockholders in accordance with GAAP $ Adjustments: a. Modification of stock option - - - b. iFrogz acquisition expenses - - - c. iFrogz inventory fair value write up - - d. Impairment of note receivable - - e. Gain on deconsolidation of HzO ) - ) - f. Income tax effects ) - ) - Non-GAAP net income attributable to stockholders $ Non-GAAP EPS attributable to stockholders $ Weighted average number of shares outstanding - diluted 3
